UPON RE-HEARING.
Counsel for appellee in their petition for re-hearing contend that the said decrees of sale and confirmation of sale, rendered after' the decree >of July 7, 1898, which was *369brought to this court on appeal by the appellee here, were mere nullities and void. The appellee had, with the consent of the Court, by petition and answer, made himself a party to the cause and defending his rights therein, and his interests were directly affected by said decrees of sale and confirmation; and, although said decrees were rendered some months after that from which he appealed and before his appeal was taken and were final and appealable, he failed to embrace, or include them in his said appeal of June 30, 1900, and to have the same reviewed as he could and should have done.
It is further contended that the appeal should be dismissed for the reason that the only question involved between appellant and appellee is one of costs. This cannot be the case when the decree of December 21, 1898, for sale and the subsequent decree of confirmation remain undisturbed. The whole judgment in favor of appellee against appellant is necessarily involved, and that the appellee failed to have said decrees reviewed is his misfortune.
The proposition of appellant, Harvey, Hagen & Company, contained in the decree here complained of, to refund the $180, the net proceeds of sale of the two tracts of 600 acres and 828 acres of land, in case a resale of the said tracts should be decreed; or, that the cause should be “referred to a commissioner to ascertain what proportion of costs, taxes and expenses should be borne by said 600 and 828 acres tracts of land respectively, and what part of the $180, the net proceeds of sale received by it, should be refunded and paid back by said Harvey, Hagen and Company;” whether made in a spirit of equity or under a misapprehension of the effect of the decree of sale entered December 21, 1898, and the subsequent decree confirming the sale, were retracted and withdrawn by it upon the rendition of the decre-tal judgment against it for the sum of $935.22 in favor of L. H. Burks, from which decree it has appealed and which retraction it had a right to make and rely upon the effect of the said decrees of sale and confirmation, which redounded to its interest, upon its proposition or motions being rejected by the court. .
We see no reason for changing the former decision in this cause, November, 1904, and the decree complained of is reversed.

Reversed,.